UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03101 CALVERT TAX-FREE RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Year ended December 31, 2010 Item 1. Report to Stockholders. INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies will be renamed as indicated: Current Company Name Company Name on 4/30/11 Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Calvert Investment Investment advisor to the Company, Inc. Management, Inc. Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Principal underwriter Inc. and distributor for the Calvert Funds Calvert Administrative Calvert Investment Administrative services Services Company Administrative Services, Inc. provider for the Calvert Funds Calvert Shareholder Calvert Investment Services, Shareholder servicing Services, Inc. Inc. provider for the Calvert Funds Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If youre new to online account access, click on Login/Register to open an online account. Once youre in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. TABLE OFCONTENTS 2 Presidents Letter 5 Portfolio Management Discussion 14 Shareholder Expense Example 16 Report of Independent Registered Public Accounting Firm 17 Statements of Net Assets 34 Notes to Statements of Net Assets 35 Statements of Operations 36 Statements of Changes in Net Assets 39 Notes to Financial Statements 50 Financial Highlights 54 Explanation of Financial Tables 56 Proxy Voting 56 Availability of Quarterly Portfolio Holdings 56 Basis for Boards Approval of Investment Advisory Contract 62 Trustee and Officer Information Table Dear Shareholder: The financial markets ended the year with a resurgence of strength and increased investor confidence, although the course of the year was uneven with high levels of market volatility. During the 12-month reporting period, the U.S. markets seemed to try to strike a balance between concerns about a double-dip recession, European sovereign debt, and a high jobless rate on the negative side, and corporate strength, a deleveraging consumer, and fiscal stimulus on the positive side. After a strong start to 2010, investor worries about the European debt crisis and a double dip in the U.S. economy grew during the spring and summer months. The devastating April 20 Gulf of Mexico oil spillfollowed by the May 6 flash crash in the stock marketalso contributed to investor pessimism and an ensuing flight to safety. As a result, assets flowed into Treasuries and other more conservative asset classes once again. As the year progressed, concerns about the pace of economic recovery led Federal Reserve (Fed) Chairman Ben Bernanke to deliver his now-famous Jackson Hole speech, leading to a second round of quantitative easing (QE2) in November. These measures, along with the extension of the Bush-era tax cuts for all income levels, served to reassure the markets and investors. As fears about a double-dip recession and deflation receded, consumer spending increased and the markets rallied at year-end. Fixed-Income Markets Hold Steady in Risk-Averse Climate Returns for fixed-income investments remained on solid footing overall for the 12-month period, with the Barclays Capital U.S. Aggregate Index up 6.54% for the year. High-yield corporate bonds, as measured by the Barclays Capital U.S. High Yield Index, have had two strong back-to-back years, buoyed by strong corporate earnings, lower default expectations, and increasing evidence of a sustainable U.S. economic recovery. For the year as a whole, bond yields moved lower, with the 10-year Treasury yield dropping from 3.85% to 3.30%. Money-market returns continued to reflect near-zero interest rates, in line with the federal funds target rate of 0% to 0.25%. This environment of low interest rates presented an ongoing challenge for income-dependent investors. In the municipal bond arena, growing reports of state and local government credit issues, along with uncertainty about the renewal of the Build America Bonds program (now ended), led to restrained demand and returns for municipal bonds in 2010. The Barclays Capital Municipal Bond Index advanced 2.4% www.calvert.com CALVERT TAX-FREE RESERVES FUND ANNUAL REPORT 2 for the 12-month reporting period despite a sharp downward turn in the fourth quarter. Our Fund Strategies We believe its important for Calvert fixed-income investors to note that while our Funds investment objectives are conservative, we employ active management strategies. For example, while we do not try to time the direction or level of interest rates, our Fund managers constantly assess the risk/return tradeoffs in the market. Currently, the portfolios are defensively positioned, with shorter-than-benchmark durations 1 and allocations to variable-rate instruments as a hedge against the potential for higher short-term rates. Looking ahead, we believe the latest data indicate the U.S. economy is well along the path to recovery as a result of strong corporate earnings, vigorous top-line business growth, and increasingly positive consumer sentiment. In our view, the bond markets biggest challenges may revolve around political and regulatory uncertainties that could affect economic growth. A revised Congressional agenda and the end of quantitative easing in the spring of 2011 also represent unknown territory. In this environment, our fixed-income management teams more than 20 years of experience in diverse market cycles, along with their active management strategies, may prove to be vital portfolio tools. Review Your Portfolio Allocations While we are optimistic about the prospects for economic recovery in the year ahead, we also believe market volatility is likely to continue. Accordingly, it may be a sound strategy to include a range of fixed-income investments in your portfolio. Meet with your financial advisor to discuss your current allocations to ensure that they are appropriate given your financial goals, investment time horizon, and the current market outlook. Be sure to visit our website, www.calvert.com , for frequent updates and commentary on economic and market developments from Calvert professionals. As noted elsewhere in this report, the Calvert operating companies that provide services to the Funds will change their names effective April 30, 2011. As part of the changes, Calvert Group, Ltd. will be known as Calvert Investments, Inc., and the Funds advisor, Calvert Asset Management Company, Inc., will be known as Calvert Investment Management, Inc. www.calvert.com CALVERT TAX-FREE RESERVES FUND ANNUAL REPORT 3 As always, we appreciate your investing with Calvert. Barbara J. Krumsiek President and CEO Calvert Group, Ltd. January 2011 1 Duration measures a portfolios sensitivity to changes in interest rates. Generally, the longer the duration, the greater the change in price for a given change in interest rates. Bond funds are subject to interest rate risk. When interest rates rise, the value of fixed-income securities will generally fall. Conversely, a drop in interest rates will generally cause an increase in the value of fixed-income securities. www.calvert.com CALVERT TAX-FREE RESERVES FUND ANNUAL REPORT 4 Portfolio Managem ent Discussion Thomas A. Dailey of Calvert Asset Management Company Performance For the 12-month period ended December 31, 2010, Calvert Tax-Free Reserves Money Market Portfolio Class O shares returned 0.01%. Its benchmark index, the Lipper Tax Exempt Money Market Funds Average, returned 0.03% for the same period. Investment Climate During 2010, bond yields moved in three distinct phases. In the first phase, yields on benchmark 10-year Treasury notes held steady at about 3.8% during the first quarter, despite the fact that economic growth decelerated from 5.0% to 3.7%. 1 Markets seemed to expect that the Federal Reserve (Fed) would end its super-easy monetary policy later in the year. Phase two began in the spring when the U.S. economy stumbled, growing by just 1.7% during the second quarter. A crisis among weaker euro-zone government-debt issuersGreece, in particularand financial institutions sparked concern that another global financial market panic could be imminent. Markets calmed after European Union governments and the European Central Bank announced a $146 billion bail-out for Greece and debt-purchase programs designed to support peripheral euro-zone countries. From April through October, the 10-year Treasury yield slid from above 4.0% to about 2.3%. 2 Bond returns were strong, especially for investment-grade and high-yield corporate bonds and commercial mortgage-backed securities. Phase three was triggered in early November, when the Fed announced a $600 billion round of Treasury purchases (also called quantitative easing). In early December, markets were surprised by a sizable round of fiscal stimulus. This www.calvert.com CALVERT TAX-FREE RESERVES FUND ANNUAL REPORT 5 monetary and fiscal support quickly created expectations for improved economic growth and a larger federal deficit (financed by Treasury debt) in 2011. In response, bond yields surged during the fourth quarter. Most major sectors of the bond market, including Treasuries and investment-grade corporate bonds, posted losses for the fourth quarter. 3 Municipal bonds also were affected when a crush of new issues came to market late in the year in an effort to beat the December 31 expiration date for the federal Build America Bonds program. During 2010, all major taxable bond market sectors posted positive returns as yields finished mostly lower. The yield on 10-year Treasuries, for example, fell by 55 basis points. 4 Three-month Treasury bills yielded 0.12% at the end of the year. Money-market rates remained near zero percent as the Fed kept the target federal funds rate at that level. Although money market rates have reached extremely low levels, the total net assets of both taxable and tax-exempt money market funds was $2.8 trillion 5 as of December 2010. Americans experienced disinflation, a slowdown in the rate of inflation, in 2010 as the core inflation rate fell to 0.8% from 1.8% in 2009. 6 Economic growth firmed during the year, reaching a 2.6% annualized pace during the third quarter and holding steady during the fourth quarter. 7 Portfolio Strategy In keeping with the portfolios objectives of principal preservation and liquidity, we primarily invested in municipal variable-rate demand notes, liquid high-grade cash-flow notes, and pre-refunded tax-exempt municipal notes with maturities of up to one year. The issuers of pre-refunded notes escrow proceeds from the notes in securities issued by the U.S. Treasury and/or government-related agencies. Our use of variable-rate demand notes, most of which reset to market rates each week, provided the Portfolio with much desired liquidity. Our portfolio, like all money market funds, is subject to stringent Rule 2a-7 guidelines, which were established under the Investment Company Act of 1940 and influence credit quality, maturity, and liquidity standards for money market funds. Calvert applies additional diversification guidelines to further limit risk. Outlook Looking ahead, we expect the U.S. economy to recover to its pre-recession size in terms of dollars in early 2011 and grow modestly from there. The GDP growth rate experienced since the recession ended in mid-2009 has been below www.calvert.com CALVERT TAX-FREE RESERVES FUND ANNUAL REPORT 6 C alvert Money Market Portfolio D ecember 31, 2010 I nvestment P erformance ( total return at nav*) 6 M onths 12 M onths E nded End ed 12/31/10 12/31/10 Class O 0.005 % 0.01 % Lipper Tax-Exempt Money Market Funds Average 0.02 % 0.03 % A verage A nnual T otal R eturns One year 0.01 % Five year 1.55 % Ten year 1.40 % 7-D ay S i mple
